UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6512


JAY SPECTER,

                Petitioner - Appellant,

          v.

DIRECTOR, FEDERAL BUREAU     OF   PRISONS;    WARDEN,   EDGEFIELD
SATELLITE PRISON CAMP,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:09-cv-00191-TLW)


Submitted:   February 24, 2011            Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jay Specter, Appellant Pro Se.     Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jay Specter, a federal prisoner, appeals the district

court’s   order   accepting   the   recommendation    of   the     magistrate

judge and dismissing his 28 U.S.C.A. § 2241 (West 2006 & Supp.

2010)   petition.     Specter   sought    placement   in     a    residential

reentry center at least twelve months before his release date.

Because Specter has been released, this appeal has become moot

and must be dismissed.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and   argument   would       not    aid   the

decisional process.

                                                                       DISMISSED




                                     2